Citation Nr: 0019370	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-06 301	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
tinea pedis.  

2.  Entitlement to a compensable disability evaluation for 
pseudofolliculitis barbae.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, reflects that he had a period of active 
military service that extended from April 1990 to July 1994.  
He also had more than 5 years and 8 months of inactive 
service, including a verified period of active duty for 
training between April and July 1981.

The current appeal arises from a November 1998 rating action 
of the Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied the veteran's claims of entitlement 
to compensable disability evaluations for his 
service-connected tinea pedis and pseudofolliculitis barbae.  


REMAND

Throughout the current appeal, the veteran has asserted that 
his service-connected tinea pedis and pseudofolliculitis 
barbae have increased in severity.  The United States Court 
of Appeals for Veterans Claims (Court) has held that claims 
for higher ratings are well-grounded when veterans assert 
that their service-connected disabilities have worsened.  
Proscele v. Derwinski, 2 Vet.App. 629, 632 (1992).  The Board 
of Veterans' Appeals (Board) concludes, therefore, that in 
the present case, the veteran's claims for compensable 
disability ratings are well grounded and, thus, plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  

The VA has a duty to assist veterans who have submitted 
well-grounded claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to obtain 
relevant medical reports where indicated by the facts and 
circumstances of the case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); EF v. Derwinski, 1 Vet.App. 324 (1991), Littke v. 
Derwinski, 1 Vet. App. 90 (1990); and Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  It has been held by the Court that 
the "fulfillment of the statutory duty to assist also 


includes the conduct of a thorough and contemporaneous 
medical examination . . . one which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Review of the claims folder in the present case indicates 
that, in September 1998, the veteran underwent a Department 
of Veterans Affairs (VA) skin (other than scars) examination.  
According to the report of this evaluation, the examiner 
noted that the veteran has tinea pedis and pseudofolliculitis 
on his neck and face.  However, the report of the examination 
fails to provide a specific discussion by the examiner of the 
presence (including extent), or absence, of any disfiguring 
scars on the veteran's head, face and neck, and whether or 
not there was exfoliation, exudation, itching, disfigurement, 
ulceration, crusting or systemic or nervous manifestations.  
Importantly, it is not clear whether the veteran has received 
any post-service medical treatment that might be pertinent to 
his claims.  Any evidence of treatment would be necessary to 
properly rate the veteran's service-connected tinea pedis and 
pseudofolliculitis barbae.  See 38 C.F.R. § 4.118, Codes 7800 
and 7806 (1999).  

In view of the foregoing, the Board concludes that the 
veteran's claims for compensable disability ratings for his 
tinea pedis and pseudofolliculitis barbae should be remanded 
to the RO for further evidentiary development.  On remand, 
the veteran should be afforded an opportunity to undergo a VA 
examination, which would assist in the rating of his 
service-connected skin disorders.  See Ardison v. Brown, 
6 Vet. App. 405, 407 (1994) and Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992) (in which the Court held that, if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

For these reasons, the veteran's case is REMANDED to the RO 
for the following development:  


1.  The RO should ask the veteran to 
provide a list with the names of any 
private doctors and/or government or 
private health care facilities where he 
has been treated for his tinea pedis and 
pseudofolliculitis barbae since the last 
VA examination of 1998.  The RO should 
obtain all medical records from any 
sources reported by the veteran.  The 
veteran is advised that he has a 
responsibility to submit evidence in 
support of his claims. The RO should 
assist the veteran to the extent 
necessary in accordance with 38 C.F.R. 
§ 3.159 (1999).  
All the records obtained should be made 
part of the claims folder.

2.  The RO should schedule the veteran for 
a VA compensation examination limited to 
determine the extent and severity of his 
service connected tinea pedis and 
pseudofolliculitis barbae.  All 
appropriate diagnostic tests and studies 
deemed necessary by the physician to 
properly assess the severity of the 
veteran's disorders should be performed.  
All pertinent symptomatology and medical 
findings should be reported in detail.  
The physician should specifically indicate 
whether there is clinical evidence of 
exfoliation, exudation, itching, lesions, 
disfigurement, ulceration, crusting, and 
systemic or nervous manifestations.  In 
addition, the examiner should report the 
locations where the veteran's 
pseudofolliculitis barbae appears and 
whether such a condition is slightly, 
moderately, or severely disfiguring.   In 
that the examination is to be conducted 
for compensation rather than for treatment 
purposes, the physician should be provided 
with a copy of all applicable rating 
criteria and he or she should be advised 
to address the clinical findings obtained 
during the examination pertaining to the 
veteran's skin disorders in correlation 
with the specific language contained in 
the rating criteria.  See 38 C.F.R. 
§  4.118, Codes 7800 through 7819.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination. The 
physician must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  

3.  The veteran must be given adequate 
notice of the requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (1999), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If he fails to report for the requested 
examination, that fact should be 
documented in the claims folder and the 
RO should consider the provisions of 
38 C.F.R. § 3.655 (1999).  A copy of all 
notifications must also be associated 
with the claims folder. 

4. Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination report to ensure that it 
complies with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.  After completion of the above, the RO 
should adjudicate the issues on appeal 
with consideration given to all of the 
evidence of record, including all the 
additional medical evidence obtained 
pursuant to this remand. The RO should 
evaluate the veteran's entitlement to an 
increased evaluation under all the 
applicable laws and regulations, 
including the provisions of 38 C.F.R. § § 
3.324 and 4.118 (1999). 

6.  The RO should further consider 
whether the veteran's claims for an 
increased evaluation should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

7.  The RO should further consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

Thereafter, the veteran should be furnished a supplemental 
statement of the case and afforded a reasonable period of 
time within which to respond thereto. Then, the claims 
folder, if in order, should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The purpose of this REMAND 
is to obtain additional information.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



